DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2021 has been entered.
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.        Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, as an example, we recognize that the limitations “shifting one or both of the temporal change of the signal recorded in the signal information recording part and the temporal change of the comparison condition stored in the comparison condition storage part in a time axis direction to reduce a deviation in the time axis direction, and comparing the signal with the comparison condition by using a temporal change after shifting, detect a characteristic portion satisfying the predetermined comparison condition in the waveform of the signal, and detect a time corresponding to the detected characteristic portion as a characteristic time and shift the signal, wherein the predetermined comparison condition is a threshold value that varies with time with respect to the signal, wherein the controller determines an area condition for comparison of the 
          In Step 2A, Prong two, the claims additionally recite “a memory recording information indicating a temporal change of a time series signal output from a device,” “a storage apparatus storing information indicating a temporal change of a predetermined comparison condition,” and “controller” are recited, but said limitations are merely directed to insignificant data collection and storing activity along with a general purpose computer for shifting and processing data, respectively. In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 

In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al., KR2013000741 (hereinafter Nakajima) (Machine English translated version-as best as understood) (cited by the Applicant) in view of Roh, KR2006/039705 (hereinafter Roh) (Machine English translated version-as best as understood)

          Regarding Claims 1 and 3. Nakajima discloses control apparatus (Paragraph [0001]), comprising:

a signal information recording part recording information indicating a temporal change of a time series signal output from a device (Paragraphs [0031]-[0032]);
a comparison condition storage part storing information indicating a temporal change of a predetermined comparison condition (Paragraph [0040]; Paragraph [0049]; Paragraph [0061];  Paragraph [0066], updating comparison graph; Paragraph [0067]; Paragraph [0071], user selection; Paragraph [0074]; Paragraph [0077]; Paragraph [0083]; user inputting instruction; predetermined comparison condition is the generated comparison graph with time series data plotted, and information indicating a temporal change is the user inputs instruction to add time series, selecting time series data, etc, where user inputs are stored in the computer memory during the usage of the computer, Paragraph [0040])

Paragraph [0065]); 

and a comparison part comparing the signal with the comparison condition by using a temporal change after shifting performed by the shift part (Paragraph [0066], updated comparison graph based on the shift)

wherein the controller detects a characteristic portion satisfying the predetermined comparison condition in the waveform of the signal, and then, the controller detects a time corresponding to the detected characteristic portion as a characteristic time and shifts the signal (Paragraph [0023], lines 211-215, reference point is the characteristic portion, and the associated with times, such as the start time and the cycle time are the time corresponding to said portion, and Paragraph [0037], matching at a reference point or satisfying the comparison condition)

wherein the predetermined comparison condition is a threshold value that varies with time with respect to the signal (Paragraphs [0057]-[0058], predetermined period selected, where the predetermined period is a value and it varies as disclosed in examples in Paragraph [0058] and [0075]-[0076]), wherein the controller determines an area condition for comparison of the waveform of the signal with the shift, the area condition is a condition indicating the change of the value of the signal is stable, the Fig. 14, a and b, the flat signal areas that are compared with start and end times of the areas).

Nakajima does not explicitly disclose the condition indicating the change of the value of the signal is stable is difference between a maximum value and a minimum value of the signal value is equal to or less than a predetermined value.

Roh discloses the condition indicating the change of the value of the signal is stable is difference between a maximum value and a minimum value of the signal value is equal to or less than a predetermined value (Abstract; pg 6, lines 235-248; pg 7, lines 248-255; pg. 4, lines 138-146)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Roh and Nakajima and determine a condition indicating the change of the value of the signal is stable when difference between a maximum value and a minimum value of the signal value is equal to or less than a predetermined value, so as to accurately control the spindle motor.

          Regarding Claim 2. Nakajima discloses the shift part performs shifting so that a time corresponding to a characteristic portion predetermined in the comparison condition and a time corresponding to a characteristic portion in the temporal change of the signal substantially match each other (Paragraph [0096], aligning time series (Note that the limitation “so that” is an intended language, and the limitations proceeding are not given any patentable weight.)

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.
          In regard to the 101 rejection, the added limitations are all abstract ideas, as said limitations involve a combination of human evaluation and mathematical concept, as the claimed difference involves subtraction operation and comparing waveforms and recognizing stability can be done by a human. There is also no computer-related improvement nor improved functioning of any computer; rather, the claims merely uses a general purpose computer (or controller) to perform the abstract idea of comparing waveforms (or data) from a generic sensor. Furthermore, as had been explained in the previous Office Action, even the novelty of abstract idea itself, does not help in overcoming the 101 rejection. In summary, the claims are merely directed to comparing waveform acquired from generic sensor using generic computer (or controller). As such, the 101 rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865